DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention recites “to detect an abnormality of the subject apparatus” in last line of the claim is unclear and not defined on how an abnormality of the subject apparatus can be detected when there is no recite any corresponding threshold value to identify the detection is occurred.
 	With respect to claims 11 and 12, the claimed invention having the same problem occurred in the claim 1, therefore, the claims 11 and 12 are rejected by the same reasons as indicated in the claim 1.
 	Dependent claims 2-10 are rejected based on the rejection of the based claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (WO 2011104760) in view of Matsushita et al (JP 2005251925A).
 	With respect to claim 1, Uchiyama et al teach equations 2 and 3 included the values of X1-X0 and Y1-Y2 show the degree of deviation from other data for parameters that include data that is abnormal (deviating from other data), therefore, these values correspond to deviation tendency information and the abnormal contribution amount (A603) for each failure cause corresponds to deviation sensitivity information that indicate the sensitivity for each of a plurality of abnormal patterns. Therefore, Uchiyama et al discloses an abnormality detection device comprising: a processing circuitry with a deviation tendency calculation unit that, by using a deviation value detection method that specifies data deviating from other data within the target data and that calculate a deviation score that shows the degree of deviation of the specified data, inputs evaluation data obtained from the target device, calculates a deviation score for a plurality of parameter (X, Y) indicating an abnormality judgment rate being a degree to be judged abnormal from a deviation degree deviation of the specified data, and calculates deviation tendency information from the calculated deviation score, and an abnormality detection unit that calculates, for each abnormality pattern, the similarity between deviation sensitivity information indicating the sensitivity for each of a plurality of abnormal patterns for each of the plurality of parameters, and the deviation tendency information that is calculated by using the deviation abnormality of the target device (pars 0030-0043). In distinguishing for detect anomalies from a plurality of deviation scores (feature/characteristic amounts), Matsushita et al teach indicating the degree of deviation associated/related with time-series data, and each deviation scores are calculated by a plurality of deviation value detection methods (pars 0023-0032). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Uchiyama et al with the teaching of the Matsushita et al by using the plurality of deviation/outline detection methods to calculate the plurality of parameters to determine whether or not the device is abnormal based on a plurality of deviation values.
 	With respect to claims 11 and 12, for an abnormality detection method and a non-transitory computer readable medium storing an abnormality detection program of the invention are rejected by the same reasons and cited references as indicated the rejection of the claim 1 above.
 	With respect to claims 2-6, 8-10, the claims are commensurate with scope of the claim 1 are rejected for the same reasons as set forth above. Uchiyama et al further disclose using values that are larger than a threshold value for the degree of similarity with an abnormal pattern, such as using the five highest values among those with a high degree of similarity, etc. Furthermore, describing the degree of contribution of a prescribed degree of similarity by using binary data such as to express only whether a similarity exists is merely a design matter that a person skilled in the art could have addressed as appropriate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857